 DECISIONS OF NATIONAL LABOR RELATIONS BOARDVincent Brass & Aluminum Co. and MiscellaneousDrivers, Helpers and Public Employees Union,Local 610, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America. Case 14-CA- 15403September 29, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTEROn June 8, 1982, Administrative Law JudgeThomas D. Johnston issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Vincent Brass& Aluminum Co., St. Louis, Missouri, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.' Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 88 F 2d 162 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.DECISIONSTATEMENIt OF tHE CASF.THOMAS D. JOHNSTON, Administrative Law Judge:This case was heard at St. Louis, Missouri, on March 23,1982, pursuant to a charge filed on October 5, 1981,1 byMiscellaneous Drivers, Helpers and Public EmployeesUnion, Local 610, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America (herein referred to as the Union),and a complaint issued on December 10.The complaint alleges that Vincent Brass & AluminumCo. (herein referred to as Respondent) violated Section8(a)(1) of the National Labor Relations Act, as amendedI All dates referred to are in 1981 unless otherwise stated264 NLRB No. 70(herein referred to as the Act), by threatening employeesthat second-shift employees would be laid off becauseemployees had been exercising their-contractual right tobid on jobs, by threatening employees with plant closurebecause Respondent's employees had chosen representa-tion by the Union or because employees were engagingin union activities, by threatening an employee therewould be reprisals for employees filing grievances, dis-paraging employees who exercised the rights granted tothem by the collective-bargaining agreement to bid onother jobs and suggested it would be futile for employeesto place job bids under the collective-bargaining agree-ment, and by making statements to employees about notintending to abide by the terms of the collective-bargain-ing agreement; violated Section 8(a)(1) and (3) of the Actby discriminatorily laying off employees Patrick Tosie,Douglas Alderson, Donald Winters, Dale Tubb, MichaelMathon, Michael Menke, Robert Baker, Edward Rade-macher, Niels Christensen, Tim Lurtz, Curtis Denton,and Terry Drysse because of their union or protectedconcerted activities2on or about September 25 andthereafter by failing and refusing to recall Rademacher,Christensen, and Lurtz until October 6, and Mathon andMenke until October 22, and by failing and refusing torecall the remaining employees; and violated Section8(a)(1) and (5) of the Act by effectuating the terminationof the job-bidding procedure in the collective-bargainingagreement without prior notice to the Union and withouthaving afforded the Union an opportunity to negotiateand bargain as the exclusive representative of Respond-ent's employees with respect to the job-bidding proce-dure and the effects of terminating it.Respondent in its answer dated December 18 denieshaving violated the Act as alleged.The issues involved are whether Respondent violatedSection 8(a)(1), (3), and (5) of the Act as alleged bymaking unlawful statements or threats to employees; bydiscriminatorily laying off and refusing to recall the 12employees because of their union or protected concertedactivities; and by refusing to bargain with the Union byunilaterally terminating the job-bidding procedure con-tained in the collective-bargaining agreement.Upon the entire record in this case and from my obser-vations of the witnesses and after due consideration ofthe briefs filed by the General Counsel and Respondent,I hereby make the following:3FINDINGS OF FACT1. THE BUSINESS OF RESPONDI-NTRespondent, a corporation authorized to do business inMissouri with an office and facility located at 2150 South59th Street (herein referred to as the 59th Street facility),St. Louis, Missouri, and a facility located at 2121 Janu-ary Street (herein referred to as the January facility) and2 These protected concerted activities as described by the GeneralCounsel included the use of the job-bidding procedure in the collective-bargaining agreement and the filing of grievances by employees.I Unless otherwise indicated the findings are based on the pleadings,admissions, stipulations, and undisputed evidence contained in the recordwhich I credit.334 VINCENT BRASS & ALUMINUM CO.another facility located at 165 Cherokee Street (hereinreferred to as the Cherokee facility) in St. Louis, Missou-ri, is engaged in the business of warehousing, nonretailsale, and distribution of metal products. During the 12-month period ending September 30, a representativeperiod, Respondent in the course of its operations soldand distributed at its three St. Louis, Missouri, facilitiesproducts, valued in excess of $50,000, which wereshipped from those facilities directly to points locatedoutside the State of Missouri.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOI VEDMiscellaneous Drivers, Helpers and Public EmployeesUnion, Local 610, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, is a labor organization within themeaning of Section 2(5) of the Act.III. THE UNFAIR L ABOR PRACTICESA. Background and the Bargaining UnitRespondent is engaged in the warehousing, nonretailsale, and distribution of metal products and operatesfacilities at various locations in the United States includ-ing its St. Louis branch which is comprised of threefacilities. These, the only ones involved in this proceed-ing, are located at 2150 South 59th Street, 2121 JanuaryStreet, and 165 Cherokee Street, St. Louis, Missouri.Michael White, Jr., who is no longer employed by Re-spondent, was in charge of the St. Louis branch untilJanuary 4, 1982, and held the positions of vice president,regional manager, and general manager of St. Louis.Robert Rowan, Sr., the warehouse superintendent,oversees operations of the 59th Street facility. He is alsoover Foreman Paul Richardson at the Cherokee Streetfacility and Foreman Larry Mullins at the January Streetfacility who both report to him.4Under Respondent's operations structure the St. Louisbranch is set up financially and operated like an individu-al business under its general manager, who is providedwith various financial reports and subject to certain con-trols from the main office. White was accountable forthe operations of his branch to Ron Smith, who is Re-spondent's vice president and general manager with of-fices located at Minneapolis, Minnesota.About December 15, 1980, following a secret-ballotelection the Union was certified by the Board as the col-lective-bargaining representative of Respondent's em-ployees in a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) of theAct, as follows:All drivers and warehouse employees, includingmachine operators, helpers, warehousemen, shippingand receiving clerks, employed by the Employer atits 2150 South 59th Street, 2121 January and 165Cherokee, St. Louis, Missouri, facilities, EXCLUD-4 Vice President White and Superintendent Rowan are supervisorsunder the Act.ING office clerical and professional employees,guards and supervisors as defined in the Act.The Union at all times material herein has been and isnow the exclusive representative of the employees in theaforesaid unit for the purposes of collective bargainingwithin the meaning of Section 9(a) of the Act.Respondent and the Union are parties to a collective-bargaining agreement effective from April I until mid-night December 31, 1983, covering the unit employees.B. Unnlawful Statements and ThreatsSeveral employees of Respondent testified concerningunlawful statements or threats made by Vice PresidentWhite and Superintendent Rowan.On September 23, Superintendent Rowan was ob-served by Melvin Christisen, Niels Christensen, andunion shop steward Michael Vineyard looking at jobbids posted on the bulletin board outside his office.Christisen stated he heard Rowan, using profanity, sayhe was tired of the Union and they ought to close thedoors and go back to Minneapolis. Christensen heardRowan, using profanity, remark he was going to closethe doors and move back to Minneapolis, that he wasnot going to work "in no union shop." Vineyard, whodenied anyone else was present, said as he walked by thebulletin board he heard Rowan say he was tired of allthe bidding and confusion it was making and he was justgoing to lay off the second shift and eliminate the prob-lem.These three employees acknowledged Rowan did notmake these statements they overheard directly to themor to other employees.Superintendent Rowan. who had previously workedfor Respondent in Minneapolis, denied making thesestatements attributed to him. However, I discredit his de-nials and credit the testimony of Christisen, Christensen,and Vrneyard and find that on September 23 Superin-tendent Rowan by making threats in their presencethreatened Melvin Christisen and Niels Christensen withclosing the plant because of the Union and threatenedMichael Vineyard with laying off the second shift be-cause employees had been bidding on jobs pursuant tothe collective-bargainirg agreement. Apart from my ob-servations of the witnesses in discrediting Rowan, his tes-timony was contradictory and conclusionary.On September 24, union shop steward Vineyard credi-bly testified that, while discussing two grievances per-taining to an employee being off work due to illness withSuperintendent Rowan, Rowan informed him he wastired of all the grievances and nit-picking the guys in thewarehouse were doing and he was going to start doingsome himself; he said he was going to start writing themup for too much breaktime and taking too long on lunchand things like that.While Superintendent Rowan denied making suchstatements I discredit his denials for reasons previouslygiven and I find that, on September 24, SuperintendentRowan threatened Vineyard that employees would bewritten up for taking too much time on breaks and lunchbecause employees had filed grievances.335 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion shop steward Randall Potter testified that,about I p.m. on September 25 during a conversationwith Superintendent Rowan at the Cherokee facility con-cerning why employees had not been awarded jobs theyhad bid on, Rowan, using profanity, said he was tired ofpeople changing jobs. Upon mentioning to Rowan thatemployees had the right to bid on jobs, Rowan said hewould lay off everyone and would lay off the wholesecond shift. After telling Rowan he expected to beawarded on Monday the job he had bid on, Rowan saidhe would but he accused the Potters" as being the reasonthe Union was there.Although Superintendent Rowan acknowledged dis-cussing job bids and layoff that day with Potter hedenied making the statements attributed to him byPotter. Instead, he claimed he mentioned there wasgoing to be a layoff that afternoon and that there wouldnot be any job openings on the second shift becausethere would not be a second shift. I credit Potters ratherthan Rowan whom I have previously discredited.Having credited Potter, I find that on September 25, Su-perintendent Rowan threatened Randall Potter that em-ployees and the whole second shift would be laid off be-cause employees had bid on jobs pursuant to the collec-tive-bargaining agreement. Such threat is also consistentwith other threats made by Rowan herein found.Niels Christensen testified on September 25 Superin-tendent Rowan informed him he was laid off because oflack of work. However, Rowan then said he hated to layhim off and did not want to do it but "that damned TimLurtz"7did not want to train anyone on the second shiftand "all those damned people" were bidding on differentjobs and he just could not allow that. I credit Christen-sen rather than Rowan who denied making such state-ments and I find that, on September 25, SuperintendentRowan made statements to Niels Christensen disparagingemployees because they had bid on jobs pursuant to thecollective-bargaining agreement and indicated it wouldbe futile for employees to bid on jobs.On October I union shop steward Vineyard testifiedhe gave Superintendent Rowan a grievance prepared byUnion Business Representative Jack Kuperg pertaining tojob bidding whereupon Rowan told him Normewas"tired of all this stuff" and all the union problems and hewas just going to close the doors. Although Superintend-ent Rowan denied making such statements I discredithim and I find that on October I Superintendent Rowanthreatened Vineyard with plant closure because of theemployees' union activities.On October 8, a meeting was held attended by VicePresident White, Superintendent Rowan, employee TimLurtz,'°and Vineyard to discuss work shift arrange-Randall Potter's brother formerly worked for Respondent.^ Potter's admission that he intentionally misstated his age as 1 ratherthan 17 on his employment application form filed in June 1969 in order toobtain his job at Respondent has been considered in resolving this credi-bility conflict.7 Lurtz was a warehouse employee.a Kuper is both business representative and president of the Union.* The person referred to was Vice President Norm Smith.'o Lurtz did not testify.ments for Lurtz whereby he could continue with hisschooling while working. Vineyard stated at this meetingthat White mentioned some of the grievances and saidthey had had the Union the shortest time of anybody andhad the most problems. White then said he was tired ofall the cherry picketing and nit-picking that was goingon and he had skilled people and he would put themwhere he wanted and when he wanted.Vice President White denied making any statement atthis meeting about not abiding by the terms of the collec-tive-bargaining agreement. However, neither he nor Su-perintendent Rowan testified concerning what was saidat this meeting.I credit Vineyard rather than White and find that onOctober 8 Vice President White indicated to Vineyardhe would assign employees to jobs without abiding bythe terms of the collective-bargaining agreement. Besidesmy observations of the witnesses in not crediting Whitehis testimony on occasions was contradictory and ap-peared implausible.C. The Discriminatory LayoffThe discriminatees Patrick Tosie, Douglas Alderson,Donald Winters, Dale Tubb, Michael Mathon, MichaelMenke, Edward Rademacher, Niels Christensen, TimLurtz, Curtis Denton, and Terry Drysse were laid offwork by Respondent on September 25 and discriminateeRobert Baker, a truckdriver, was laid off work on Sep-tember 23.Three nonunit employees including a billing clerk, aninside salesman, and a foreman were also laid off.Shortly thereafter all the discriminatees except Doug-las Alderson, Patrick Tosie, Dale Tubb, and DonaldWinters were recalled to work. Niels Christensen, TerryDrysse, and Edward Rademacher returned to work onOctober 7, Curtis Denton on September 29, and TimLurtz on October 12. Robert Baker returned to work onOctober 14 but was laid off again from October 19 toOctober 29. Both Michael Mathon and Michael Menkereturned to work on October 8; however, Mathon wasagain laid off from October 9 to October 22 whileMenke was again laid off from October 13 to October22.Before this layoff Respondent operated two shifts ateach of the three facilities. Vice President White estimat-ed there were approximately 51 to 52 warehouse em-ployees at the time of the layoff while SuperintendentRowan gave the number as 41 employees excluding theforeman. Respondent's records reflect there were 56warehouse employees at the end of August.Prior to the September layoff employees had also beenlaid off work at the St. Louis branch in July 1980, May,and August with all of those employees being recalled.The discriminatees were laid off according to reverseorder of seniority as required by the collective-bargain-ing agreement. Seven of them worked at the 59th Streetfacility, while two each were from the January Street fa-cility and the Cherokee Street facility, and the remainingone was a truckdriver. All of them except three whoworked on the first shift worked on the second shift.Their job classifications included truckdriver, order336 VINCENT BRASS & ALUMINUM CO.filler, slitter operator helper, shear operator, and polisheroperator.Vice President White testified it was his decision tolay off the employees. His reason was there was notenough work; he denied it was because of their union orprotected concerted activities. According to White, onSeptember 24 while in Springfield, Missouri, he made hisdecision to lay off the second shift based upon weeklysales report information " furnished him that day byOffice Manager Michael Chappell 2 and estimates fur-nished him by Superintendent Rowan that there were 2to 2-1/2 days available production work to be per-formed. Other factors he said he relied upon were a de-crease in the average orders per day from about 180 toabout 120, which information he obtained from the orderentry girl prior to his departure for Springfield, and alsoa drop in the backlog of orders from $5 million to $1.8million.Both Office Manager Chappell and SuperintendentRowan corroborated White's testimony concerning theirdiscussions with him. Rowan, who estimated the typicalamount of available work to be performed averagesabout 4 days' work, testified that the estimate he fur-nished White on September 24 was based on his lookingat orders for the 59th Street facility, his experience in de-termining how long it takes to process an order, and oninformation reported to him by the two foremen at theother facilities. Neither of these foremen testified. Undercross-examination, Rowan denied he ever recommendedclosing the second shift or discussing it with White priorto September 24.Graphs prepared by Office Manager Chappell cover-ing the St. Louis branch reflect that the total number oforders received each month based on information takenfrom the daily order entry summary report decreased inAugust from 3,029 to 2,489,'3but increased in Septem-ber from 2,489 to 2,739; and that the average daily bill-ing per month taken from the monthly profit-and-lossstatement decreased in September from $93,292 to$73,921 but increased in October to $79,116.According to White, the sales volume at the St. Louisbranch began to drop in April and continued to droprapidly.14 Written objectives prepared by him in Mayfor the budget period covering the third quarter of 1981and first quarter 1982 listed that improvement wasneeded in controlling warehouse costs through suchmeasures as more production and less people. White alsostated that almost every other day beginning in Januaryand during March, May, July, and September he alsohad discussions about his branch's financial status withVice President Smith or Douglas Brooks, who is Re-spondent's vice president of finance. 5 He further statedI I This report reflects that as of September 22 orders totalingS490,200.37 had been received for that month while orders billed duringthe same period totaled $1,235,690 53.12 Chappell is now inside sales manager for Respondent.II During late August eight employees laid off earlier that month wererecalled and another employee laid off in August was recalled on Sep-tember 1." No records, except for September, were proffered showing the salesvolume."5 Neither Smith nor Brooks testified.that, on September II11, Vice President Smith discussedwith him the August figures and sales volume and in-structed him to study their manning situation includingboth warehouse and office and to bring it in line withcompany averages.George Dougherty, who is Respondent's director ofcorporate operations located in Minneapolis, Minnesota,testified that about August 15 to August 18 at the direc-tion of his superior, Vice President Smith, he performedan analysis concerning the operations of the St. Louisbranch to determine whether the manning levels weretoo high for productivity and projected productivity. Hisconclusion, which he said he reported to Smith about themiddle of August, was that the staffing level there wastoo high. Dougherty in reaching his conclusion said herelied upon various documents. The one he consideredthe most important was dated August 28 and showed thepercentage of payroll to gross profit for all of Respond-ent's 14 branches including the St. Louis branch. Theyear-to-date figure for the St. Louis branch warehouseoperations was 27.2 percent while the August figure was20.1 percent. The average for all Respondent's ware-houses for the year to date was 15.9 percent and forAugust was 13.5 percent. According to Dougherty andas reflected by this document the St. Louis branch washigher than the other branches except for one which hada 21.2 percent for August. The document also containedannual percentages for 1971 through 1980 and shows St.Louis was second highest of all the branches in 1980.Another document relied upon contained the number ofemployees employed in all 14 facilities in August 1980and July and at the end of August. The number of ware-house employees in the St. Louis branch at the end ofAugust was 56. The other document dated Augustwhich Dougherty said he relied upon showed the aver-age number of orders written per workday foi variousperiods of time. It showed the St. Louis branch averagefor August was 144, with a year-to-date average of 1I2and for the prior year 171. These averages were secondhighest to Minneapolis of all of Respondent's branches.An additional factor Dougherty said he considered wasthe manning ratio per 1,000 square feet of warehousespace. According to him the average manning ratio forRespondent was about .29 per 1,000 square feet while St.Louis which had the highest ratio of all the brancheswas between .4 and .5 in August and September.Dougherty also testified that, between about Septem-ber 17 through September 20, he attended a meetingwith Vice President Smith and Vice President White inwhich he said Smith instructed White to decrease thelevel of his warehouse staff or cut expenses.Less than 2 weeks after the September layoff thesecond shift was reinstituted at the 59th Street facility.Several employees who were not laid off includingMelvin Christisen and Union Steward Michael Vineyardat the 59th Street facility and Union Steward RandallPotter at the Cherokee facility testified without denialthat the following week or the next week after the layoffthey were asked by Superintendent Rowan to workovertime. Christisen denied noticing at the time of thelayoff any decrease in work while Vineyard said he be-337 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlieved at the time of the layoff they were behind; Christi-sen said it seemed he had enough to keep busy.Rowan acknowledged that shortly after the layoffbusiness picked up at times on certain machines and hehad to recall certain laid-off employees because of ordersthey had received which the first shift could not do.Respondent's employee attendance records reflect thatemployees worked overtime both before and after thelayoff and that during the period between the layoff onSeptember 25 up until October 31, during which time allbut 4 of the discriminatees were recalled, approximately23 different employees worked a total of approximately116 hours' overtime work.The Union filed a grievance dated September 28 overthe layoff of the employees, alleging the reason for thelayoff was to discriminate against union members in theexercise of the bidding procedures under the collective-bargaining agreement. During a grievance meeting heldthat day attended by Business Representative Kuper,shop stewards Potter and Vineyard for the Union, andVice President White and Superintendent Rowan for Re-spondent, the union representatives accused Rowan ofmaking statements about closing the warehouse which hedenied. White informed them the layoff was for econom-ic reasons and showed them the weekly sales report.This grievance was denied by White.D. Termination of the Job-Bidding ProcedureArticle VIII of the collective-bargaining agreement be-tween Respondent and the Union provides in pertinentpart as follows:Permanent job openings on new jobs or vacant per-manent jobs will be posted by the Employer at thethree locations for two (2) regular work days. TheEmployer will fill such openings with the senioremployee who is qualified to perform the work inquestion properly, who signs the bid sheet to indi-cate that he desires said vacant or new job.If an employee may have the necessary qualifica-tions, he shall be given a reasonable trial period ofup to thirty (30) days. If the Employer determinesthat the senior employee bidding for the job doesnot have the necessary qualifications, a representa-tive of the Employer shall meet with the employeeand his steward before the job is awarded to an-other employee to review the reasons for its deter-mination.When an employee is assigned to a new positionunder the provision of this article and it developswithin a reasonable length of time (not more thanthirty (30) days) that the employee is not capable ofhandling the position, the employee shall be entitledto return to the employee's former position.These provisions, which are clear and unambiguous ontheir face, permit qualified employees to bid on perma-nent job openings or new or vacant permanent jobswhich are required to be posted and to be awarded tothe employee with the most seniority who bids on thejob. 1 6During the period August 6 through September 23, 7different job openings in the unit were posted and bid onby approximately 23 employees at the 3 St. Louis branchfacilities including 6 of the discriminatees; namely, Pat-rick Tosie, Dale Tubb, Edward Rademacher, Tim Lurtz,Terry Drysse, and Michael Menke. Four of these open-ings were for first-shift jobs and three for second-shiftjobs; they included the positions of shear operator, orderfiller trainee, shipping and receiving clerk, polisher oper-ator trainee, leveller operator trainee, and leveller helpertrainee.According to Superintendent Rowan, who is responsi-ble for administering the bidding procedure, three ofthose jobs posted were awarded although one was neveractually filled because of the layoff; the remaining fourjobs posted were never filled.One of those posted job openings dated September 14for the position of shipping and receiving clerk was bidon by and was awarded to the most senior bidder, shopsteward Randall Potter. His job at the time was a levelline operator and this change in jobs involved biddingdown from a skilled operator's job to a nonskilled jobwith a 10-cent-an-hour reduction in pay.During a meeting held in September Potter testifiedwithout contradiction that Vice President White said hedid not appreciate the fact Potter was bidding down be-cause he thought they had a lot of time and money in-volved in training an operator.Superintendent Rowan, whose testimony was corrobo-rated by Vice President White, acknowledged permittingPotter to bid down to obtain the position. However, hisexplanation for allowing him to do so was they had as-signed Potter to the shipping and receiving clerk positionwhich they needed filled when they had an extra ma-chine operator on the second shift whom they thenmoved to the first shift because business was slow.Robert Lindenbusch, who was a polisher operator,also bid on a posted job opening dated August 25 for anorder filler trainee position, which involved down bid-ding. Union Business Respresentative Kuper stated, with-out denial, that at a meeting held on September 9 Lin-denbusch's bid was discussed with Vice President White,who requested time to study it, but agreed Lindenbusch'sname on the bid sheet was probably appropriate and heshould be awarded the job. Although Rowan stated hesubsequently informed Lindenbusch he had been award-ed the job he bid on, he never actually gave ilim the jobbecause he said he had too many people on layoff.Superintendent Rowan also acknowledged that in thesummer of 1981 he allowed Mike Covault to bid downon a posted job because he had more seniority andwanted to move from the second shift to the first shift.During a grievance meeting concerning the Septemberlayoff held on September 28, attended by Vice PresidentWhite, Superintendent Rowan, union stewards Potterand Vineyard, and Business Representative Kuper,"6 Evidence proffered by Respondent for purposes of seeking to estab-lish that these provisions themselves did not permit down bidding on jobswas rejected338 VINCENT BRASS & ALUMINUM CO.Kuper stated Vice President White told them that em-ployees bidding to a lower paying job off a machinecould not be tolerated by the Company and he was notgoing to permit it. Upon their mentioning to White thecollective-bargaining agreement had no prohibition foran employee not to bid down, White said had he been innegotiations that would not have been allowed.Vice President White's version was that he said thatdown bidding was going to kill them, it was just goingto tie up the Company, and they would not have trainedpeople in the right positions to do business.I credit Kuper rather than White for reasons previous-ly given and find that on September 28 Vice PresidentWhite informed Union Representative Kuper and unionstewards Potter and Vineyard that employees would notbe permitted by Respondent to down bid from operatorsjobs.Union steward Vineyard, who is a level line operator,also down bid between September 14 and 23 on postedjob openings for a shipping and receiving clerk, levellerhelper trainee, and order filler trainee.Both Vice President Smith and Superintendent Rowantestified they discussed Vineyard's bid about September28, decided not to award him the position, and informedhim of their decision. The reasons they said they gavehim was because of his value to the Company, his experi-ence, the cost to the Company, and the fact that theycould not afford to slow down production to train an-other man. 7Union steward Vineyard testified that on September 30he was called into Superintendent Rowan's office atwhich time Rowan told him Vice President White hadjust talked to Business Representative Kuper to informhim there would be no more down bidding. He ex-plained pursuant to Vineyard's inquiry that this meantthat no operator could bid to a lower paying job. Uponasking Rowan what that meant concerning jobs of twoemployees with lower paying jobs who were trying tobid up, Rowan's response was there was just no biddingat all.Although Superintendent Rowan did not specificallydeny having such a conversation he denied making state-ments to the effect it would be futile for employees tobid on jobs under the collective-bargaining agreement. Icredit Vineyard rather than Rowan whom I have previ-ously discredited and find that on September 30 Superin-tenident Rowan informed Vineyard there would be nomore down bidding or any bidding on jobs.Since these seven job openings were posted in Septem-ber no other job openings, with one exception, have beenposted since that time. The only exception was an orderfiller opening posted a few weeks before the hearing heldon March 23, 19S2, it was posted pursuant to an agree-mecnt between Respondent and the Union made in Sep-tember not to post that position for a year since it wasbeing filled temporarily by an employee for a personabsent because of illness.Business Representative Kuper denied Respondentever notified the Union prior to September 30 that Re-spondent was terminating the bidding procedure.17 Vineyard den-ed he had the necessary seniority to be awarded thejobsE. Analysis and ConclusionsThe General Counsel and the Charging Party contendthat Respondent violated Section 8(a)(1), (3), and (5) ofthe Act as alleged by making unlawful statements andthreats to employees; and by discriminatorily laying offand refusing to recall 12 employees because of theirunion or protected concerted activities; and that it re-fused to bargain with the Union by unilaterally terminat-ing the job-bidding procedure. Respondent denies havingviolated the Act and asserts the layoff was for economicreasons.Section 8(a)(1) of the Act prohibits an employer frominterfering with, restraining, or coercing its employees inthe exercise of the rights guaranteed in Section 7 of theAct. Section 8(a)(3) of the Act provides in pertinentpart:"It shall be an unfair labor practice for an employer..by discrimination in regard to hire or tenure of em-ployment or any term or condition of employment to en-courage or discourage membership in any labor organi-zation ...." Section 8(a)(5) of the Act prohibits an em-ployer from refusing to bargain collectively with the rep-resentative of its employees.The findings, supra, with respect to the unlawful state-ments and threats made establish that SuperintendentRowan on September 23 threatened Melvin Christisenand Niels Christensen with closing the plant because ofthe Union and threatened Michael Vineyard with layingoff the second shift because employees had been biddingon jobs pursuant to the collective-bargaining agreement;on September 24 threatened Michael Vineyard that em-ployees would be written up for taking too much timeon breaks and lunch because employees had filed griev-ances; on September 25 threatened Randall Potter thatemployees and the whole second shift would be laid offbecause employees had bid on jobs pursuant to the col-lective-bargaining agreement; on September 25 madestatements to Nicls Christensen disparaging employeesbecause they had bid on jobs pursuant to the collective-bargaining agreement and indicated it would be futile foremployees to bid on jobs: and on October I threatenedMichael Vineyard with plant closure because of the em-ployees' union activities; and on October 8 Vice Presi-dent White indicated to Vineyard he would assign em-ployees to jobs without abiding by the terms of the col-lective-bargaining agreement.The test applied in determining whether a violation ofSection 8(a)(1) of the Act has occurred is "whether theemployer engaged in conduct which, it may reasonablybe said, tends to interfere with the free exercise of em-ployee rights under the Act." Electrical Fittings Corpora-tion. a subsidiary of I-T-E Imperial Corporation, 215NLRB 1076 (1975).Since employees' rights to engage in union activities,to file grievances, and to assert their contractual rightsare all protected under the Act, I find, applying theabove test, that Respondent by Superintendent Rowanand Vice President White making those statements andthreats enumerated above has interfered with, restrained,and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act and thereby violatedSection 8(a)(1) of the Act.339 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInsofar as the unlawful termination of the job-biddingprocedure is concerned the evidence supra establishesthat article VIII of the collective-bargaining agreementprovides that job openings on new or vacant permanentjobs are required to be posted for bid and awarded to themost senior qualified employee who bids on that job.Not only does the provision clearly allow unrestrictedbidding which would include down bidding on jobs, butSuperintendent Rowan so applied it by allowing downbidding by several employees. His attempt at the hearingto explain away why he permitted it in those incidentsinitially if he did not believe it applied to down biddingis implausible since otherwise those assignments wouldhave been contrary to his now professed interpretationof the collective-bargaining agreement. Notwithstandingsuch provision, on September 30 Superintendent Rowan,who administers the job-bidding procedure, withoutprior notice to or bargaining with the Union which rep-resents the unit employees, informed union stewardVineyard that there would no longer be any down bid-ding or any bidding on jobs. This announcement waspreceded by earlier unlawful statements and threats madeto employees, as herein found, by Superintendent Rowanabout employees using the bidding procedure and aboutthe futility of employees bidding on jobs and Vice Presi-dent White's unlawful statement that employees wouldbe assigned to jobs without abiding by the collective-bar-gaining agreement-as well as his additional statementthat employees would not be permitted by Respondentto bid down from operators jobs.Thereafter, except for one job opening posted aboutMarch 1982 pursuant to an earlier agreement made inSeptember between the Union and Respondent about,posting that particular job, no job openings have beenposted since September 30. Although it was not estab-lished whether there have been any job openings sincethat date, I am persuaded and find, based on those un-lawful statements and threats referred to and Superin-tendent Rowan's unretracted statement on September 30about there not being any more bidding on jobs, that thejob-bidding procedure under article VIII of the collec-tive-bargaining agreement was terminated effective Sep-tember 30 without prior notice to or bargaining with theUnion.The law is well established that unilateral changes of"wages, hours, and terms and conditions of employment"by an employer obligated to bargain with the representa-tive of its employees in an appropriate unit violates Sec-tion 8(a)(5) of the Act. Master Slack and/or Master Trou-sers Corp. et al., 230 NLRB 1054 (1977), enfd. 618 F.2d 6(6th Cir. 1980); Amsterdam Printing and Litho Corp., 223NLRB 370 (1976); N.L.R.B. v. Benne Katz. et al., 369U.S. 736 (1962).Accordingly, I find that Respondent violated Section8(a)(5) and (1) of the Act by refusing to bargain with theUnion by unilaterally and without bargaining with theUnion terminating the job-bidding procedure under arti-cle VIII of the collective-bargaining agreement effectiveSeptember 30.The final issue to be resolved is whether Respondentdiscriminatorily laid off and refused to reinstate the 12discriminatees to their jobs.The evidence herein found shows that Respondent laidoff the discriminatees Patrick Tosie, Douglas Alderson,Donald Winters, Dale Tubb, Michael Mathon, MichaelMenke, Edward Rademacher, Niels Christensen, TimLurtz, Curtis Denton, and Terry Drysse on September25 and Robert Baker, a truckdriver, on September 23.Patrick Tosie, Dale Tubb, Edward Rademacher, TimLurtz, Terry Drysse, and Michael Menke had all bid onjobs under the collective-bargaining agreement. All ofthose laid off except Douglas Alderson, Patrick Tosie,Dale Tubb, and Donald Winters, who were not recalled,have returned to work. Niels Christensen, Terry Drysse,and Edward Rademacher returned on October 7, CurtisDenton on September 29, Tim Lurtz on October 12,Robert Baker on October 14, and Michael Mathon andMichael Menke on October 8. However, several wereagain laid off including Robert Baker from October 19 toOctober 29, Michael Mathon from October 9 to October22, and Michael Menke from October 13 to October 22.This layoff was conducted according to the reverseorder of seniority as required by the collective-bargain-ing agreement.Prior to the September layoff, Respondent Superin-tendent Rowan on September 23 and 25 as herein foundunlawfully threatened employees with closing the plantbecause of the Union and laid off employees includingthe whole second shift because employees had been bid-ding on jobs pursuant to the collective-bargaining agree-ment. Subsequent to the layoff he also unlawfully threat-ened an employee that Vice President Smith was goingto close the plant because of employees' union activities.Upon examining Respondent's defense for the layoff,Vice President White's assertion he laid off the secondshift because of a lack of work is neither persuasive norsupported by the evidence. Such evidence reveals thelayoff occurred while orders were increasing over theprevious month when laid-off employees were also re-called at a time orders were decreasing; admittedly therewas at least a couple of days' available work to be per-formed at the time of the layoff; within 2 weeks of thelayoff the second shift was reinstituted at the 59th Streetfacility; all of the discriminatees except four were re-turned to work shortly after the layoff began; overtimework was performed by various employees beginningshortly after the layoff occurred; and in Octobe- theaverage daily billing per month also increased. Further,Superintendent Rowan who on September 24 furnishedVice President White at his request estimates of theavailable work to be performed acknowledged prior tothat time he had never discussed with or recommendedto Vice President White closing the second shift.While Director of Corporate Operations Doughertyclaimed about the middle of August he had recommend-ed to Vice President Smith after performing an analysispursuant to his request that the staffing level at the St.Louis branch was too high, three of those documentsupon which he said he relied were either dated August28 or covered the entire month of August. Thus, suchdocuments for which no explanation was proftkred couldnot have existed at the time of his analysis or, if so. thefigures contained therein had to be based upon projected340 VINCENT BRASS & ALUMINUM CO.rather than actual and accurate figures. Although VicePresident White stated that on September 11 Vice Presi-dent Smith instructed him to study their manning situa-tion and bring it in line with company averages, he didnot testify this was a basis for his decision in laying offthe second shift. Further, Vice President Smith, who Su-perintendent Rowan said was going to close the plant be-cause of employees' union activities, did not testify.For an employer to lay a group of employees off workfor purposes of discouraging union activities violatesSection 8(a)(3) and (1) of the Act and the fact the groupincludes employees who may not be members of oractive in the union or their activities known to the em-ployer is immaterial. Northwestern Publishing Company,144 NLRB 1069, 1073, fn. 14 (1963), enfd. 343 F.2d 521(7th Cir. 1965); Arnoldware, Inc., 129 NLRB 228 (1960).The assertion of contractual rights by employees undercollective-bargaining agreements covering them is also aprotected concerted activity. Direct evidence of discrim-inatory motivation is not necessary to support a findingof discrimination and such intent may be inferred fromthe record as a whole. Heath International, Inc., 196NLRB 318 (1972).Based upon the foregoing evidence including Respond-ent's union animus as established by its unlawful state-ments and threats herein found; its unlawful threats ofplant closure because of the Union and employees' unionactivities; and threats of layoff including the wholesecond shift because employees had bid on jobs underthe collective-bargaining agreement; the timing of thelayoffs in relation to such unlawful threats; the fact six ofthe discriminatees had bid on jobs; and having rejectedRespondent's economic defense for those reasons indicat-ed which I find was a pretext to conceal its real discrimi-natory reasons, I am persuaded and find that Respondentdiscriminatorily laid off Robert Baker on September 23and Patrick Tosie, Douglas Alderson, Donald Winters,Dale Tubb, Michael Mathon, Michael Menke, EdwardRademacher, Niels Christensen, Tim Lurtz, CurtisDenton, and Terry Drysse on September 25, and thereaf-ter refused to recall Douglas Alderson, Patrick Tosie,Dale Tubb, and Donald Winters and refused to recallNiels Christensen, Terry Drysse, and Edward Rade-macher until October 7, Curtis Denton until September29, Tim Lurtz until October 12, Robert Baker until Oc-tober 29, except for the period October 14 through Octo-ber 19, Michael Mathon until October 22, except for theperiod October 8 through October 9, and MichaelMenke until October 22, except for the period from Oc-tober 8 through October 13, because of their union andprotected concerted activities and thereby violated Sec-tion 8(a)(1) and (3) of the Act.IV. TIIE EFFECT OF rITHE UNFAIR L ABOR PRAC FICESUPON COMMERCEThe activities of Respondent set forth in section III,above, found to constitute unfair labor practices occur-ring in connection with the operations of Respondent de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow thereof.CONCLUSIONS OF LAW1. Vincent Brass & Aluminum Co. is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. Miscellaneous Drivers, Helpers and Public Employ-ees Union, Local 610, affiliated with International Broth-erhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, is a labor organization within themeaning of Section 2(5) of the Act.3. All drivers and warehouse employees, including ma-chine operators, helpers, warehousemen, shipping and re-ceiving clerks, employed by the Employer at its 2150South 59th Street, 2121 January, and 165 Cherokee, St.Louis. Missouri, facilities, EXCLUDING office clericaland professional employees, guards and supervisors asdefined in the Act, constitute a unit appropriate for thepurpose of collective bargaining within the meaning ofSection 9(b) of the Act.4. The Union is now, and at all times material hereinhas been, the exclusive representative for the purposes ofcollective bargaining of the employees in the aforesaidunit within the meaning of Section 9(a) of the Act.5. By threatening employees with closing the plant be-cause of the Union or employees' union activities; threat-ening employees with layoff including laying off thewhole second shift because employees had been biddingon jobs pursuant to the collective-bargaining agreement;threatening an employee that employees would be writ-ten up for taking too much time on breaks and lunch be-cause employees had filed grievances; making statementsto an employee disparaging employees because they hadbid on jobs pursuant to the collective-bargaining agree-ment and indicating it would be futile for employees tobid on jobs; and indicating to an employee that employ-ees would be assigned jobs without abiding by the termsof the collective-bargaining agreement, Respondent hasinterfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of theAct and has engaged in unfair labor practices in violationof Section 8(a)(1) of the Act.6. By unilaterally and without bargaining with theUnion about terminating on September 30, 1981, the job-bidding procedure contained in article VIII of the collec-tive-bargaining agreement, Respondent has engaged inunfair labor practices in violation of Section 8(a)(5) and(1) of the Act.7. By discriminatorily laying off Robert Baker on Sep-tember 23, 1981, and Patrick Tosie, Douglas Alderson,Donald Winters, Dale Tubb, Michael Mathon, MichaelMenke, Edward Rademacher, Niels Christensen, TimLurtz, Curtis Denton, and Terry Drysse on September25, 1981, and refusing to recall Douglas Alderson, Pat-rick Tosie, Dale Tubb, and Donald Winters and refusingto recall Niels Christensen, Terry Drysse, and EdwardRademacher until October 7, Curtis Denton until Sep-tember 29, Tim Lurtz until October 12, Robert Bakeruntil October 29, except for the period October 14through October 19, Michael Mathon until October 22,341 DECISIONS OF NATIONAL LABOR RELATIONS BOARDexcept for the period October 8 through October 9, andMichael Menke until October 22, except for the periodOctober 8 through October 13, because of their unionand protected concerted activities, Respondent has vio-lated Section 8(a)(1) and (3) of the Act.8. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices within the meaning of Section8(a)(l), (3), and (5) of the Act, I shall recommend that itcease and desist therefrom and take certain affirmativeaction to effectuate the policies of the Act.Accordingly, having found that Respondent unilateral-ly terminated the job-bidding procedure under articleVIII of the collective-bargaining agreement without bar-gaining with the Union, it shall be ordered to cease anddesist from engaging in such conduct and to restore thatprovision retroactive to September 30, 1981, when it wasunlawfully terminated and to apply it to all job openings,if any, which may have occurred since that date.Since the September layoff of employees was discrimi-natory, Respondent shall be ordered to offer immediateand full reinstatement to Douglas Alderson, PatrickTosie, Dale Tubb, and Donald Winters, who were discri-minatorily laid off work on September 25, 1981, to theirformer jobs or, if those jobs no longer exist, then to sub-stantially equivalent jobs without prejudice to their se-niority and other rights and privileges and to make eachof them along with Niels Christensen, Terry Drysse,Edward Rademacher who were discriminatorily laid offfrom September 25, 1981, until October 7, 1981, CurtisDenton who was discriminatorily laid off from Septem-ber 25, 1981, until September 29, 1981, Tim Lurtz whowas discriminatorily laid off from September 25, 1981,until October 12, 1981, Robert Baker who was discrimin-atorily laid off from September 23, 1981, until October29, 1981, except for the period October 14, 1981, throughOctober 19, 1981, Michael Mathon who was discrimina-torily laid off from September 25, 1981, through October22, 1981, except for the period October 8, 1981, throughOctober 9, 1981, and Michael Menke who was discrimin-atorily laid off from September 25, 1981, through Octo-ber 22, 1981, except for the period of October 8, 1981,through October 13, 1981, whole for any loss of earningsand compensation they may have suffered as a result ofthe discrimination against them in their employmentherein found by laying them off work. Backpay shall becomputed in the manner prescribed by the Board in F.W. Woolworth Company, 90 NLRB 289 (1950), with in-terest in accordance with Florida Steel Corporation, 231NLRB 651 (1977).18 Respondent shall also be ordered toexpunge from its records any reference to the unlawfullayoff of these employees and to provide each of themwith written notice of such expunction and inform eachof them that Respondent's unlawful conduct will not beused as a basis for further personnel actions concerningthem. ' 91" See, generally, Isis Plumbing d Healing Co., 138 NLRB 716 (1962).ig See Sterling Sugars Inc., 261 NLRB 472 (1982).Upon the foregoing findings of fact, conclusions oflaw, and the entire record and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER20The Respondent, Vincent Brass & Aluminum Co., St.Louis, Missouri, its officers, agents, successors, and as-signs, shall:i. Cease and desist from:(a) Threatening employees with closing the plant be-cause of the Union or their union activities.(b) Threatening employees with layoff including layingoff the whole second shift because employees bid on jobspursuant to the collective-bargaining agreement.(c) Threatening employees that employees will bewritten up for taking too much time on breaks and lunchbecause they file grievances.(d) Making statements to employees disparaging em-ployees because they bid on jobs pursuant to the collec-tive-bargaining agreement and indicating it will be futilefor them to bid on jobs.(e) Indicating to employees that employees will be as-signed jobs without abiding by the terms of the collec-tive-bargaining agreement.(f) Refusing to apply and follow the job-bidding proce-dure under article VIII of the collective-bargainingagreement including down bidding on job openings.(g) Laying off, refusing to recall, or in any othermanner discriminating against employees in regard tohire or tenure of employment or any term or conditionof employment because they have engaged in concertedactivities for the purposes of collective bargaining orother mutual aid or protection or to discourage member-ship in, sympathies for, or activities on behalf of Miscel-laneous Drivers, Helpers and Public Employees Union,Local 610, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, or any other labor organization.(h) Unilaterally instituting changes in the wages, ratesof pay, hours, or other terms and conditions of employ-ment of its employees in the appropriate unit describedbelow without first notifying and bargaining with Mis-cellaneous Drivers, Helpers and Public EmployeesUnion, Local 610, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America:All drivers and warehouse employees, includingmachine operators, helpers, warehousemen, shippingand receiving clerks, employed by the Employer atits 2150 South 59th Street. 2121 January and 165Cherokee, St. Louis, Missouri, facilities, EXCLUD-ING office clerical and professional employees,guards and supervisors as defined in the Act.20 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.342 VINCENT BRASS & ALUMINUM CO.(i) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed in Section 7 of the Act, except to theextent that such rights may be affected by an agreementrequiring membership in a labor organization as a condi-tion of employment, as authorized in Section 8(a)(3) ofthe National Labor Relations Act, as amended.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Restore the job-bidding procedure under articleVIII of the collective-bargaining agreement retroactiveto September 30, 1981, and apply it to all job openings, ifany, which may have occurred since that date.(b) Offer immediate and full reinstatement to DouglasAlderson, Patrick Tosie, Dale Tubb, and Donald Wintersto their former jobs or, if those jobs no longer exist, thento substantially equivalent jobs without prejudice to theirseniority and other rights and privileges and make eachof them along with Niels Christensen, Terry Drysse, Mi-chael Menke, Edward Rademacher, Curtis Denton, TimLurtz, Robert Baker, and Michael Mathon whole for anyloss of earnings and other compensation they may havesuffered as the result of the discrimination against themherein found, in the manner set forth in that section ofthis Decision entitled "The Remedy."(c) Expunge from its files any reference to the layoffof Robert Baker on September 23, 1981, and Douglas Al-derson, Patrick Tosie, Dale Tubb, Donald Winters, NielsChristensen, Terry Drysse, Tim Lurtz, Edward Rade-macher, Curtis Denton, Michael Mathon, and MichaelMenke on September 25, 1981, and notify each of themin writing that this has been done and that evidence ofthis unlawful layoff will not be used as a basis of futurepersonnel action against them.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze and determine the amountof backpay due under the terms of this Order.(e) Post at all of its St. Louis, Missouri, facilities copiesof the attached notice marked "Appendix."21 Copies ofsaid notice, on forms furnished by the Regional Directorfor Region 14, after being duly signed by Respondent'sauthorized representative, shall be posted immediatelyupon receipt thereof and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced or cov-ered by any other material.(f) Notify the Regional Director for Region 14, inwriting, within 20 days from the date of this Order whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and ithereby is, dismissed insofar as it alleges unfair labor prac-tices not specifically found herein.21 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAIl LABOR RF.I.ATIONS BOARDAn Agency of the United States GovernmentWE WIL. NOT threaten our employees with clos-ing the plant because of the Union or their unionactivities.WE WILL NOT threaten our employees withlayoff including laying off the whole second shiftbecause employees bid on jobs pursuant to the col-lective-bargaining agreement.WE WILL NOT threaten our employees that em-ployees will be written up for taking too much timeon breaks and lunch because they file grievances.WE WILL NOT make statements to our employeesdisparaging employees because they bid on jobspursuant to the collective-bargaining agreement andindicate it will be futile for them to bid on jobs.WE WILL NOT indicate to our employees that em-ployees will be assigned jobs without abiding by theterms of the collective-bargaining agreement.WE WILL NOT refuse to apply and follow the job-bidding procedure under article VIII of the collec-tive-bargaining agreement including down biddingon job openings.WE WIL. NOT layoff, refuse to recall, or in anyother manner discriminate against our employees inregard to hire or tenure of employment or any termor condition of employment because they have en-gaged in concerted activities for the purposes ofcollective bargaining or other mutual aid or protec-tion or to discourage membership in, sympathiesfor, or activities on behalf of Miscellaneous Drivers,Helpers and Public Employees Union, Local 610,affiliated with International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, or any other labor organization.WE WILL NOT unilaterally institute changes in thewages, rates of pay, hours, or other terms and con-ditions of employment of our employees in the ap-propriate unit described below without first notify-ing and bargaining with Miscellaneous Drivers,Helpers and Public Employees Union, Local 610,affiliated with International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica:All drivers and warehouse employees, includingmachine operators, helpers, warehousemen, ship-ping and receiving clerks, employed by the Em-ployer at its 2150 South 59th Street, 2121 Januaryand 165 Cherokee, St. Louis, Missouri, facilities,EXCLUDING office clerical and professionalemployees, guards and supervisors as defined inthe Act.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed in Section 7 of343 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Act except to the extent that such rights may beaffected by an agreement requiring membership in alabor organization as a condition of employment asauthorized in Section 8(a)(3) of the National LaborRelations Act, as amended.WE Wlll. restore the job-bidding procedureunder article VIII of the collective-bargainingagreement retroactive to September 30, 1981, andapply it to all job openings, if any, which may haveoccurred since that date.WE WILL offer immediate and full reinstatementto Douglas Alderson, Patrick Tosie, Dale Tubb,and Donald Winters, to their former jobs or, ifthose jobs no longer exist, then to substantiallyequivalent jobs without prejudice to their seniorityand other rights and privileges and make each ofthem along with Niels Christensen, Terry Drysse,Edward Rademacher, Curtis Denton, Tim Lurtz,Robert Baker, Michael Mathon, and Michael Menkewhole for any loss of earnings and other compensa-tion they may have suffered as the reason of ourdiscrimination against them, with interest.WE WILL expunge from our files any referencesto the discriminatory layoffs of Robert Baker onSeptember 23, 1981, and Douglas Alderson, PatrickTosie, Dale Tubb, Donald Winters, Niels Christen-sen, Terry Drysse, Edward Rademacher, CurtisDenton, Tim Lurtz, Michael Mathon, and MichaelMenke on September 25, 1981, and WE WILL notifyeach of them that this has been done and that evi-dence of this unlawful layoff will not be used as thebasis for future personnel action against them.VINCENT BRASS & ALUMINUM Co.344